481 So.2d 1300 (1986)
SUNDALE ASSOCIATES, LTD., the Sunrise Club, Inc., and Philip J. Scutieri, Jr., Individually, Petitioners,
v.
The Honorable Edward N. MOORE, Circuit Judge, Philip Revitz, Former Receiver and Southeast Bank, N.A., Respondents.
No. 85-2493.
District Court of Appeal of Florida, Third District.
January 28, 1986.
*1301 Bailey & Dawes and Guy Bailey and Jesse C. Jones and Hal S. Vogel, Miami, for petitioners.
Steel, Hector & Davis and Vance E. Salter; Podhurst, Orseck, Parks, Josefsberg, Eaton, Meadow & Olin and Robert Josefsberg, Miami, for respondents.
Before SCHWARTZ, C.J., and HUBBART and JORGENSON, JJ.
PER CURIAM.
Several years after the termination of a receivership established in the action involved in Sundale Associates, Ltd. v. Southeast Bank, N.A., 471 So.2d 100 (Fla. 3d DCA 1985), the former receiver successfully moved the trial court to permit the award of attorney's fees and costs for the defense of ongoing actions brought by one of the parties against the receiver and his employees personally for allegedly tortious acts committed during the receivership. Because these expenses did not arise out of the receivership and could not in any way benefit the receivership estate, as opposed to the receiver individually, the trial court wholly lacked authority to award them. In re Fredcris, Inc., 108 So.2d 901 (Fla. 3d DCA 1959). Accordingly, we grant the instant petition for prohibition precluding the lower court from further proceedings in the matter. See Miraglia v. Geiger, 463 So.2d 448 (Fla. 4th DCA 1985).
Prohibition granted.